Citation Nr: 0313599	
Decision Date: 06/23/03    Archive Date: 06/30/03

DOCKET NO.  02-09 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the residuals of an 
injury to the shoulder.  

2.  Entitlement to service connection for the residuals of an 
injury to the face.

3.  Entitlement to a higher initial evaluation for the 
service-connected residuals of frostbite of the right foot, 
currently rated 20 percent disabling.

4.  Entitlement to a higher initial evaluation for the 
service-connected residuals of frostbite of the left foot, 
currently rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran had active service from May 1943 to December 
1945.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a September 2001 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.

The Board notes that the record is somewhat unclear as to 
which shoulder for which the veteran desires service 
connection.  On his May 2001 claim form, the veteran 
requested service connection for a right shoulder injury, and 
the RO appears to have evaluated the claim accordingly.  At 
his September 2002 hearing before the Board, however, the 
veteran claimed service connection for his left shoulder.  
Accordingly, the RO should take any action necessary to 
resolve this ambiguity.  


REMAND

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  See Public Law No. 106-
175 (2000) (now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 
(West 2002)).  The new statute also revised the former 
section 5107(a) of title 38, United States Code, eliminating 
the requirement that a claimant must first come forward with 
evidence to well-ground a claim before the Secretary of VA is 
obligated to assist the claimant in developing the facts 
pertinent to a claim.

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board has been conducting 
evidentiary development of appealed cases directly.  See 38 
C.F.R. § 19.9(a)(2) and (a)(2)(ii) (2002).  Consistent with 
the new duty-to-assist regulations, after initially reviewing 
the veteran's claim on appeal in January 2003, the Board 
determined that the veteran needed to be advised further as 
to the laws and regulations pertinent to his claims, and of 
the delegation of responsibility between VA and the veteran 
in procuring the evidence relevant to the claims.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Accordingly, the Board transmitted a letter to the veteran in 
March 2003, advising him of this information, and affording 
him an opportunity to respond within 30 days.  

On May 1, 2003, however, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated the 
Board's new duty-to-assist regulations as codified at 38 
C.F.R. § 19(a)(2) and (a)(2)(ii) (2002).  See Disabled 
American Veterans v. Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 2003).  That decision 
emphasized the Board's status as "primarily an appellate 
tribunal," and held that 38 C.F.R. § 19.9(a)(2) was invalid 
because, in conjunction with the amended regulation codified 
at 38 C.F.R. § 20.1304 (2002), it allowed the Board to 
consider additional evidence without having to remand the 
case to the Agency of Original Jurisdiction (the RO) for 
initial consideration and without having to obtain the 
appellant's waiver.  The Federal Circuit further held that 38 
C.F.R. § 19.9(a)(2)(ii) was invalid because, in providing 
only 30 days for an appellant to respond to a notice from the 
Board that information or evidence is needed from the 
appellant, it violated the provision, contained in 38 
U.S.C.A. § 5103 (West 2002), of a one-year period in which to 
respond to such a request.  Therefore, it is apparent that 
the Board must remand the veteran's claims to the RO for a 
review concerning whether all necessary VCAA notice and 
development has been appropriately conducted, including 
whether all evidence needed to consider these claims has been 
obtained, and for the issuance of a supplemental statement of 
the case (SSOC) regarding all evidence received since the 
April 2002 statement of the case.  
Finally, because the record reflects that the RO has not yet 
fully considered whether any additional notification or 
development action is required under the VCAA for these 
claims, it would potentially be prejudicial to the veteran if 
the Board were to proceed to issue any decision at this time.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

In light of the above, these claims are REMANDED for the 
following:

1.  The RO must review the claims folder 
and ensure that all VCAA notification and 
development action, as required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2002), 
has been taken for the claims, including 
any action necessary to clarify the nature 
of the veteran's claims.  This action 
should include written notice to the 
veteran and his representative of the 
provisions of the VCAA and the laws 
applicable to the claims, as well as the 
roles of VA and the veteran in identifying 
and gathering evidence relevant to the 
claims per Quartuccio.  The veteran and 
his representative should be afforded the 
appropriate period of time for response to 
all written notice and development as 
required by VA law.     

2.  Thereafter, the RO should readjudicate 
the claim.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with an 
SSOC that contains notice of all relevant 
actions taken, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues.  An appropriate period of time 
should again be allowed for response by 
the veteran and/or his representative.  

Thereafter, any unresolved matter should be returned to the 
Board for appellate review and consideration.  The purpose of 
this REMAND is to obtain additional development, and the 
Board does not intimate any opinion as to the merits of the 
claims, either favorable or unfavorable, at this time.  The 
veteran may submit any additional evidence and argument which 
he desires to have considered in connection with these 
claims.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the veteran, however, until he is so 
notified.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


